Determination of the respondent adjudging the petitioner guilty of a criminal contempt of court, committed in the immediate view and presence of the court, and imposing a fine of $250, and in default thereof committing him to jail for thirty days, unanimously confirmed, with .fifty dollars costs and disbursements to respondent, and certiorari proceeding dismissed. The return and the mandate clearly show that the petitioner’s behavior was disorderly, contemptuous and insolent and that he was guilty of contempt as defined in the statute. He was impertinent to the court and defiant of its authority and conducted himself in a manner so as to impair the respect due to its authority. We are not impressed with petitioner’s protestations that he meant no disrespect, but believe his conduct was willful and deliberate. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.